

116 HR 6275 IH: Supporting Students in Response to Coronavirus Act
U.S. House of Representatives
2020-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6275IN THE HOUSE OF REPRESENTATIVESMarch 13, 2020Mr. Scott of Virginia introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo support children and students in responding to safety and health risks presented by qualifying emergencies, and for other purposes.1.Short titleThis Act may be cited as the Supporting Students in Response to Coronavirus Act.2.Education preparedness and support grants(a)DefinitionsIn this section:(1)Child with a disabilityThe term child with a disability has the meaning given the term in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401).(2)DisabilityThe term disability has the meaning given the term in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102).(3)Elementary schoolThe term elementary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(4)Eligible entityThe term eligible entity means—(A)a Bureau of Indian Education school;(B)a local educational agency, as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801); or(C)an institution of higher education, as defined by the Secretary in accordance with the definitions of the term under title I of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).(5)Low-income child or studentThe term low-income child or student means—(A)a child described under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); or(B)a student who is eligible for a Federal Pell Grant under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.).(6)Non-public schoolThe term non-public school means a non-public elementary school or secondary school that— (A)is accredited, licensed, or otherwise operates in accordance with State law; and(B)was in existence prior to the date of the qualifying emergency for which grants are awarded under this section. (7)Qualifying emergencyThe term qualifying emergency means—(A)a public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d);(B)an emergency for which a Governor of a State or territory has declared a state of emergency;(C)an event for which the President declared a major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191); or(D)a national emergency declared by the President under section 201 of the National Emergencies Act (50 U.S.C. 1621).(8)Public schoolThe term public school means a public elementary school or secondary school. (9)SecretaryThe term Secretary means the Secretary of Education.(10)Secondary schoolThe term secondary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(11)StateThe term State has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(12)State educational agencyThe term State educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(b)Authorization of grants(1)In GeneralFrom amounts appropriated to carry out this section and not reserved under paragraph (3), the Secretary is authorized to award grants, on a competitive basis, to States and the Bureau of Indian Education to enable the States and Bureau of Indian Education to respond to safety and health risks presented by qualifying emergencies.(2)Grant periodGrant funds awarded under this section shall be expended not later than 2 years after the date on which such funds are awarded.(3)Technical assistanceThe Secretary shall reserve not less than 0.5 percent and not more than 1 percent of amounts appropriated to carry out this section to enable the Department of Education— (A)to provide technical assistance to eligible entities that request technical assistance; and (B)to coordinate technical assistance that is provided by State, local, tribal, and territorial public health departments and other relevant agencies.(4)NoticeThe Secretary shall issue a notice inviting applications for grants under this section not later than 30 days after the date of enactment of this Act.(5)Receipt of applicationsThe Secretary shall accept applications from States and the Bureau of Indian Education under this section on a rolling basis.(6)ResponseThe Secretary shall approve or deny applications from States and the Bureau of Indian Education under subsection (c) not later than 30 days after the date of the submission of the application. (c)Application requirements for States and BIE(1)In GeneralA State or the Bureau of Indian Education shall submit an application to the Secretary at such time, in such manner, and including such information as the Secretary may reasonably require. Each application shall include a description of the competitive grant process the State or Bureau of Indian Education will establish to award subgrant funds to eligible entities, including—(A)a demonstration of the need for funds;(B)a description of how the State will coordinate with—(i)the State educational agency; and(ii)if applicable, the State agency with jurisdiction over public higher education in the State;(C)a description of how the State or Bureau of Indian Education will make eligible entities aware of available funds;(D)a description of the criteria the State or Bureau of Indian Education will use to award the subgrants; and(E)a description of how the subgrant funds will be allocated.(2)Lead applicantIn the case of a State that is applying for a grant under this section, the Governor shall be the lead applicant. (d)Use of funds; subgrants(1)In GeneralA State or the Bureau of Indian Education receiving a grant under this section shall—(A)reserve 5 percent of grant funds to provide technical assistance, including providing technical assistance to eligible entities with limited administrative capacity, and carry out the reporting requirements described in subsection (h); and(B)use 95 percent of grant funds to award subgrants, on a competitive basis, to eligible entities or consortia of eligible entities.(2)ApplicationAn eligible entity desiring to receive a subgrant under this section shall submit to the State, or the Bureau of Indian Education, as applicable, an application containing—(A)a description of the need for funds;(B)a description of how the eligible entity will use the funds, including by providing a budget;(C)a description of how the eligible entity will address the unique needs of low-income children or students, children with disabilities and students with disabilities, English learners, racial and ethnic minorities, students experiencing homelessness, and children in foster care;(D)in the case of an eligible entity that is a local educational agency, an assurance that the local educational agency—(i)has taken the needs of public schools and non-public schools into account prior to the application for funds;(ii)will notify all public schools and non-public schools in its boundaries of the receipt of grant funds under this section; and (iii)based on the severity of impact and demonstrated need, will address the needs of public schools and non-public schools in its boundaries; and (E)any other requirements established by the Governor.(3)PriorityIn awarding subgrants under this section a grantee shall prioritize the following eligible entities:(A)Eligible entities with respect to which a significant percentage of the population served by the eligible entity is impacted by a qualifying emergency.(B)Eligible entities serving a high percentage of low-income children or students.(e)Uses of funds for subgrantsAn eligible entity receiving a subgrant under this section shall use subgrant funds to carry out one or more of the following activities:(1)Coordinating preparedness and response efforts of eligible entities with State, local, tribal, and territorial public health departments, and other relevant agencies, to improve coordinated responses to qualifying emergencies among such entities.(2)Activities coordinated with State, local, tribal, and territorial public health departments to detect, prevent, or mitigate the spread of infectious disease or otherwise respond to a qualifying emergency.(3)Developing and implementing procedures and systems to improve the preparedness and response efforts of eligible entities.(4)Providing mental health services and supports, including—(A)counseling, for students and staff of the eligible entity; and(B)mental health crisis response and intervention services for students and staff of the eligible entity affected by a qualifying emergency.(5)Training and professional development for staff of the eligible entity on sanitation and minimizing the spread of infectious diseases.(6)Purchasing supplies to sanitize and clean the facilities of an eligible entity, including buildings operated by local educational agencies or institutions of higher education.(7)Hiring outside experts to provide training and professional development for staff to mitigate and minimize the spread of infectious disease in elementary schools and secondary schools, and buildings operated by local educational agencies and institutions of higher education and compensating such staff for any regular or overtime hours spent during such training or professional development and for any duties performed as a result of that training or professional development. If an eligible entity demonstrates that the severity of the hazard precludes the feasible use of existing staff and that services by outside experts is necessary to remedy the hazard, such amounts may be utilized for hiring outside experts to mitigate and minimize spread of infectious disease in such facilities.(8)Planning for long-term closures, including planning for how to provide meals to eligible students, how to provide technology for virtual instruction to all students, how to provide guidance for carrying out requirements under the Individuals with Disabilities Education Act (20 U.S.C. 1401 et seq.), and how to ensure other educational services can continue to be provided consistent with all Federal, State, and local requirements.(9)Purchasing educational technology for students who are served by the eligible entity, including low-income students and students with disabilities, which may include assistive technology or adaptive equipment.(10)Other activities that are necessary to maintain the operation of and continuity of services in local educational agencies or institutions of higher education, such as providing information to parents on efforts to prevent and respond to a qualifying emergency.(11)Hiring temporary employees that are necessary to maintain the operations of the eligible entity in the event that the employees of the eligible entity are unable to work by reason of a qualifying emergency, provided that the eligible entity carries out and agrees to all of the following:(A)The eligible entity compensates any such temporary employees at a minimum amount of the greater of—(i)the regular rate of pay of the employee who is unable to work by reason of the qualifying emergency;(ii)the minimum wage provided by section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)); or (iii)the minimum wage amount provided for by the State or locality in which the employee is employed.(B)The eligible entity continues to compensate any employee who is unable to work by reason of a qualifying emergency and who is temporarily replaced under this paragraph at a minimum amount of the greater of—(i)the regular rate of pay of the employee who is unable to work because of the qualifying emergency;(ii)the minimum wage provided by section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)); or(iii)the minimum wage amount provided for by the State or locality in which the employee is employed.(C)An employee who was unable to work by reason of the qualifying emergency shall not be denied initial employment, reemployment, retention in employment, promotion, or any benefit of employment by an entity on the basis of the employee’s previous absence by reason of the qualifying emergency event.(D)A person who is reemployed under this paragraph is entitled to the seniority and other rights and benefits determined by seniority that the person had on the date of the qualifying emergency plus the additional seniority and rights and benefits that such person would have attained if the person had remained continuously employed.(E)In any case in which an employee who is unable to work by reason of the qualifying emergency (or the employee’s dependents) is enrolled in a group health plan (as defined in section 733 of the Employee Retirement Income Security Act of 1974), including group health insurance coverage (as defined in such section 733) offered in connection with such a plan, and such person is absent from such position of employment by reason of the qualifying emergency, or such person becomes eligible for medical and dental care under chapter 55 of title 10 by reason of subsection (d) of section 1074 of that title, the plan or coverage shall provide that the person may elect to continue such enrollment in the plan or coverage for the duration of the qualifying emergency. The eligible entity shall continue to make employer contributions on its share of premiums and other amounts on behalf of employees as it may have otherwise have had to pay had the employee not been unavailable by reason of the emergency. (F)The eligible entity may not discriminate in employment against or take any adverse employment action against any person because such person—(i)has taken an action to enforce a protection afforded any person under this paragraph;(ii)has testified or otherwise made a statement in or in connection with any proceeding to enforce a protection under this paragraph;(iii)has assisted or otherwise participated in an investigation to enforce a protection under this paragraph; or(iv)has exercised a right provided for in this paragraph.(G)An eligible entity shall be considered to have engaged in actions prohibited under this paragraph—(i)if the employee’s inability to work during the qualifying emergency is a motivating factor in the eligible entity's action, unless the program or agency can prove that the action would have been taken in the absence of the employee’s inability to work; or(ii)if the employee’s—(I)action to enforce a protection afforded any person under this paragraph;(II)testimony or making of a statement in or in connection with any proceeding to enforce a protection under this paragraph;(III)assistance or other participation in an investigation to enforce a protection under this paragraph; or (IV)exercise of a right provided for in this paragraph, is a motivating factor in the eligible entity's action, unless the program or agency can prove that the action would have been taken in the absence of such person’s enforcement action, testimony, statement, assistance, participation, or exercise of a right. (H)An action to recover any damages or equitable relief for violating this paragraph may be maintained against the eligible entity in any Federal or State court of competent jurisdiction by one or more employees or individuals or their representative. (f)Collective-Bargaining(1)Rule of constructionNothing in subsection (e) shall be construed to displace any otherwise applicable provision of any collective-bargaining agreement between the eligible entity and a labor organization, as defined by section 2(5) of the National Labor Relations Act (29 U.S.C. 152(5)) or analogous State law, representing its employees or to otherwise relieve the eligible entity of its duty to bargain with any such labor organization. (2)Maintenance of wages, benefits, terms, and conditionsAny eligible entity receiving funds under this section shall maintain the wages, benefits, and other terms and conditions of employment set forth in any collective-bargaining agreement between the eligible entity and a labor organization, as defined in paragraph (1), of its employees or otherwise abide by the terms of any applicable law for the duration of the qualifying emergency and any such additional period as determined by the Secretary, but not less than 6 months after the declaration of the termination of the qualifying emergency.(g)Public control of fundsFor an eligible entity that is a local educational agency—(1)the control of funds for the services and assistance provided to a non-public school under this section, and title to materials, equipment, and property purchased with such funds, shall be in a public agency, and a public agency shall administer such funds, materials, equipment, and property and shall provide such services (or may contract for the provision of such services with a public or private entity); and(2)when carrying out subsection (e), the local educational agency may serve non-public schools based on demonstrated need and impact. (h)Reporting(1)Report to the SecretaryAt the end of the grant period, a grantee shall prepare and submit to the Secretary a report containing the following information:(A)The number of subgrants awarded, disaggregated by the type of eligible entity.(B)A list of subgrantees. (C)The average subgrant award amount.(D)The number of subgrant applicants.(E)A summary of the activities that eligible entities carried out using subgrant funds.(2)Eligible Entities report to the State or BIENot later than 180 days after receiving a subgrant under this section, and every 180 days thereafter, an eligible entity shall prepare and submit to the State or Bureau of Indian Education, as applicable, a report containing the following information:(A)A summary of the activities that the eligible entity carried out using subgrant funds.(B)The number of children or students who were served by such activities, if applicable.(i)Authorization of mandatory fundingThere are authorized to be appropriated, and there are appropriated, from amounts in the Treasury not already appropriated, to carry out this section $600,000,000 for each of fiscal years 2020 and 2021 (in addition to any other amounts appropriated to carry out this section).3.Preparedness and support grants for early care and education programs and Head Start agencies(a)DefinitionsIn this section:(1)Child with a disabilityThe term child with a disability has the meaning given the term in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401).(2)Eligible early care and education programThe term eligible early care and education program means—(A)an eligible child care provider, as defined in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n); (B)a State or local prekindergarten program; or(C)a group of entities described in subparagraph (A) or (B).(3)Head start agencyThe term Head Start agency means a Head Start agency, including an Early Head Start agency, designated under section 641 of the Head Start Act (42 U.S.C. 9836).(4)Lead agencyThe term lead agency has the meaning given such term in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n).(5)Low-income childThe term low-income child means an eligible child as defined in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n).(6)Qualifying emergencyThe term qualifying emergency means—(A)a public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d);(B)an emergency for which a Governor of a State or territory has declared a state of emergency;(C)an event for which the President declared a major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191); or(D)a national emergency declared by the President under section 201 of the National Emergencies Act (50 U.S.C. 1621).(7)SecretaryThe term Secretary means the Secretary of Health and Human Services.(b)Authorization of grants for early care and education programs and Head Start agencies(1)In generalFrom amounts appropriated to carry out this section and not reserved under paragraph (3) or (4), the Secretary is authorized to award grants, on a competitive basis, to the lead agency to enable the lead agency to respond to safety and health risks presented by qualifying emergencies.(2)Grant periodGrant funds awarded under this section shall be expended not later than 2 years after the date on which such funds are awarded.(3)ReservationThe Secretary shall reserve 10 percent of the amounts appropriated to carry out this section to award competitive grants to Head Start agencies.(4)Technical assistanceThe Secretary shall reserve 0.5 percent of the amounts appropriated to carry out this section to enable the Department of Health and Human Services—(A)to provide technical assistance to eligible early care and education programs that request technical assistance; and(B)to coordinate technical assistance that is provided by State, local, tribal, and territorial public health departments and other relevant agencies.(5)NoticeThe Secretary shall issue a notice inviting applications for grants under this section not later than 30 days after the date of enactment of this Act.(6)Receipt of applicationsThe Secretary shall accept applications from lead agencies and Head Start agencies under this section on a rolling basis.(7)ResponseThe Secretary shall approve or deny applications from lead agencies and Head Start agencies under subsection (c) not later than 30 days after the date of the submission of the application. (c)Application requirements(1)In generalA lead agency shall submit an application to the Secretary at such time, in such manner, and including such information as the Secretary may reasonably require. Each application shall include a description of the competitive grant process the lead agency will establish to award subgrant funds to eligible early care and education programs, including—(A)a demonstration of the need for funds;(B)a description of how the lead agency will make eligible early care and education programs aware of available funds;(C)a description of the criteria the lead agency will use to award the subgrants; (D)a description of how the subgrant funds will be allocated; and(E)an assurance that the lead agency will, for the duration of the qualifying emergency, implement enrollment and eligibility policies that support the fixed costs of providing child care services by delinking provider reimbursement rates from an eligible child’s absence due to the qualifying emergency. (2)Head Start agenciesA Head Start agency desiring a grant under this section to carry out the activities described in subsection (e) with respect to Head Start programs shall submit an application to the Secretary at such time, in such manner, and including such information as the Secretary may reasonably require, including—(A)a description of the need for funds;(B)a description of how the Head Start agency will use the funds, including by providing a budget;(C)a description of how the Head Start agency will address the unique needs of low-income children, children with disabilities, English learners, racial and ethnic minorities, and children experiencing homelessness; and(D)any other requirements established by the Secretary.(d)Uses of grant funds by Lead Agency(1)In generalThe lead agency shall—(A)reserve 5 percent of grant funds to provide technical assistance, including providing technical assistance to eligible early care and education programs with limited administrative capacity, and carry out the reporting requirements described in subsection (f); and(B)use 95 percent of grant funds to award subgrants, on a competitive basis, to eligible early care and education programs.(2)ApplicationAn eligible early care and education program desiring to receive a subgrant under this section shall submit to the lead agency an application containing—(A)a description of the need for funds;(B)a description of how the eligible early care and education program will use the funds, including by providing a budget;(C)a description of how the eligible early care and education program will address the unique needs of low-income children, children with disabilities, English learners, racial and ethnic minorities, and children experiencing homelessness; and(D)any other requirements established by the lead agency.(3)PriorityIn awarding subgrants under this section, the lead agency shall prioritize the following eligible early care and education programs:(A)Eligible early care and education programs with respect to which a significant percentage of the population served by the eligible early care and education program is impacted by a qualifying emergency.(B)Eligible early care and education programs serving a high percentage of children receiving child care assistance from State programs funded under the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et seq.).(e)Uses of fundsAn eligible early care and education program receiving a subgrant under this section shall carry out one or more of the following activities with respect to such program, and a Head Start agency receiving a grant under this section shall carry out one or more of the following activities with respect to Head Start programs:(1)Coordinating preparedness and response efforts of eligible early care and education programs or Head Start programs with State, local, tribal, and territorial public health departments, and other relevant agencies, to improve coordinated responses to qualifying emergencies among such entities.(2)Activities to detect, prevent, or mitigate the spread of infectious disease or otherwise respond to a qualifying emergency based on best practices identified by or in coordination with a State, local, tribal, or territorial public health department.(3)Developing and implementing procedures and systems to improve the preparedness and response efforts of eligible early care and education programs or Head Start programs.(4)Providing mental health services and supports, including—(A)counseling for children and staff of the eligible early care and education program or Head Start program; and(B)mental health crisis response and intervention services for children and staff of the eligible early care and education program or Head Start program affected by a qualifying emergency.(5)Training and professional development for staff of the eligible early care and education program or Head Start program on sanitation, and minimizing the spread of infectious diseases.(6)Purchasing supplies to sanitize and clean the facilities of an eligible early care and education program or Head Start program, or hiring outside experts to mitigate and minimize spread of infectious disease in such facilities.(7)Covering other costs that are necessary to maintain the operation of eligible early care and education programs or Head Start programs, such as substitute staff or other emergency assistance.(8)Hiring temporary employees that are necessary to maintain the operations of the eligible early care and education program or Head Start agency in the event that the employees of such program or agency are unable to work by reason of a qualifying emergency, provided that the eligible entity carries out and agrees to all of the following:(A)The eligible early care and education program or Head Start agency compensates any such temporary employees at a minimum amount of the greater of—(i)the regular rate of pay of the employee who is unable to work by reason of the qualifying emergency;(ii)the minimum wage provided by section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)); or (iii)the minimum wage amount provided for by the State or locality in which the employee is employed.(B)The eligible early care and education program or Head Start agency continues to compensate any employee who is unable to work by reason of a qualifying emergency and who is temporarily replaced under this paragraph at a minimum amount of the greater of—(i)the regular rate of pay of the employee who is unable to work because of the qualifying emergency;(ii)the minimum wage provided by section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)); or(iii)the minimum wage amount provided for by the State or locality in which the employee is employed.(C)An employee who was unable to work by reason of the qualifying emergency shall not be denied initial employment, reemployment, retention in employment, promotion, or any benefit of employment by an eligible early care and education program or Head Start agency on the basis of the employee’s previous absence by reason of the qualifying emergency event.(D)A person who is reemployed under this paragraph is entitled to the seniority and other rights and benefits determined by seniority that the person had on the date of the qualifying emergency plus the additional seniority and rights and benefits that such person would have attained if the person had remained continuously employed.(E)In any case in which an employee who is unable to work by reason of the qualifying emergency (or the employee’s dependents) is enrolled in a group health plan (as defined in section 733 of the Employee Retirement Income Security Act of 1974), including group health insurance coverage (as defined in such section 733) offered in connection with such a plan, and such person is absent from such position of employment by reason of the qualifying emergency, or such person becomes eligible for medical and dental care under chapter 55 of title 10 by reason of subsection (d) of section 1074 of that title, the plan or coverage shall provide that the person may elect to continue such enrollment in the plan or coverage for the duration of the qualifying emergency.(F)The eligible early care and education program or Head Start agency may not discriminate in employment against or take any adverse employment action against any person because such person—(i)has taken an action to enforce a protection afforded any person under this paragraph;(ii)has testified or otherwise made a statement in or in connection with any proceeding to enforce a protection under this paragraph; (iii)has assisted or otherwise participated in an investigation to enforce a protection under this paragraph; or(iv)has exercised a right provided for in this paragraph.(G)An eligible early care and education program or Head Start agency shall be considered to have engaged in actions prohibited under this paragraph—(i)if the employee’s inability to work during the qualifying emergency is a motivating factor in the eligible early care and education program or Head Start agency's action, unless the program or agency can prove that the action would have been taken in the absence of the employee’s inability to work; or(ii)if the employee’s—(I)action to enforce a protection afforded any person under this paragraph;(II)testimony or making of a statement in or in connection with any proceeding to enforce a protection under this paragraph;(III)assistance or other participation in an investigation to enforce a protection under this paragraph; or (IV)exercise of a right provided for in this paragraph, is a motivating factor in the eligible early care and education program or Head Start agency's action, unless the program or agency can prove that the action would have been taken in the absence of such person’s enforcement action, testimony, statement, assistance, participation, or exercise of a right. (H)An action to recover any damages or equitable relief for violating this paragraph may be maintained against the eligible early care and education program or Head Start agency in any Federal or State court of competent jurisdiction by one or more employees or individuals or their representative.(f)Reporting(1)Report to the SecretaryAt the end of the grant period, the lead agency shall prepare and submit to the Secretary a report containing the following information:(A)The number of subgrants awarded, disaggregated by the type of eligible early care and education program.(B)A list of subgrantees.(C)Average subgrant award amount.(D)The number and a list of subgrant applicants.(E)A summary of the activities that eligible early care and education programs carried out using subgrant funds.(2)eligible early care and education programs report to the lead agencyNot later than 180 days after receiving a subgrant or grant under this section and every 180 days thereafter, an eligible early care and education program shall prepare and submit to the lead agency, and a Head Start agency shall prepare and submit to the Secretary, a report containing the following information:(A)A summary of the activities that the eligible early care and education program or Head Start agency carried out using those funds.(B)The number of children who were served by such activities, if applicable.(g)Authorization of mandatory fundingThere are authorized to be appropriated, and there are appropriated, from amounts in the Treasury not already appropriated, to carry out this section $300,000,000 for each of fiscal years 2020 and 2021 (in addition to any other amounts appropriated to carry out this section).4.Emergency financial aid grants to support students during periods of emergency or disasterTitle IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended by adding at the end the following:JEmergency financial aid grants499J.Emergency financial aid grants to support students during periods of emergency or disaster(a)DefinitionsIn this section:(1)Basic needsThe term basic needs means the needs of a student included in any component of the student’s cost of attendance that support the student's success while enrolled at an institution of higher education, such as—(A)food;(B)housing;(C)transportation;(D)child care;(E)the one-time cost of purchasing a personal computer or establishing a reliable internet connection; and(F)health care.(2)Eligible studentThe term eligible student means a student enrolled in an institution of higher education who has been impacted by a qualifying emergency.(3)Emergency financial aid grantThe term emergency financial aid grant means an emergency financial aid grant provided to an eligible student under subsection (d). (b)Grants authorizedThe Secretary shall award grants, on a competitive basis, to institutions of higher education to enable institutions of higher education to create or expand emergency financial aid grant programs that address the unexpected expenses related to basic needs of eligible students during a qualifying emergency.(c)Application(1)In generalEach institution of higher education desiring to create or expand an emergency financial aid grant program under this section shall submit an application to the Secretary, at such time, in such manner, and containing such information as the Secretary may require.(2)ContentsEach application under paragraph (1) shall include a description of the emergency financial aid grant program to be carried out by the institution of higher education, including—(A)the amount the institution of higher education is requesting in the application;(B)an estimate of the number of emergency financial aid grants that such institution of higher education will make in an award year and how such institution of higher education assessed such estimate;(C)the criteria the institution of higher education will use to determine that an eligible student will receive an emergency financial aid grant;(D)a description of the process by which an eligible student may apply and receive an emergency financial aid grant;(E)a description of the process by which an institution of higher education will determine the basic needs that will be addressed;(F)a description of how the institution of higher education will prioritize students with the greatest need; (G)a description of how the institution of higher education will respond to questions regarding, and disburse funds from, emergency financial aid grants outside of normal business hours;(H)an assurance that the process by which an eligible student applies for an emergency financial aid grant includes at least 1 opportunity to appeal a denial of such grant; and(I)an assurance that the institution of higher education, as applicable, will make additional information available to eligible students about the eligibility of such students and their dependents for means-tested benefit programs and additional Federal, State, or local programs available to the eligible students and their dependents as a result of the qualifying emergency.(3)PrioritiesIn awarding grants to institutions of higher education under this section, the Secretary—(A)shall give priority to institutions of higher education most heavily affected by a qualifying emergency; and(B)may give priority to institutions of higher education that are eligible to receive assistance under section 371.(4)Number of applicationsAn institution of higher education may submit not more than 2 applications under this subsection for each award year. (d)Use of funds(1)In generalAn institution of higher education shall use funds provided under this section to make emergency financial aid grants to eligible students enrolled at the institution of higher education at the time of the qualifying emergency to address the unexpected expenses related to the basic needs of eligible students during a qualifying emergency.(2)No repaymentAn eligible student receiving an emergency financial aid grant shall not be required to repay all or any portion of the emergency financial aid grant. (3)LimitationsAn emergency financial aid grant to an eligible student may not be in an amount greater than $1,500 per award year.(4)DeterminationsIn determining eligibility for and awarding emergency financial aid grants under this subsection, an institution of higher education may—(A)independently assess a student’s unmet financial need and eligibility separate from the student’s expected family contribution (as determined under section 474) for an award year;(B)utilize a separate application process to determine the student’s unmet financial need; and(C)utilize a contract with a scholarship-granting organization designated for the sole purpose of accepting applications from or disbursing funds to students enrolled in the institution of higher education, if such scholarship-granting organization disburses the full allocated amount provided to the institution of higher education to the recipients (except as provided under subsection (h)(1)).(e)Reporting and oversight(1)In generalNot less frequently than once annually, each institution of higher education that receives a grant under this section shall submit to the Secretary a report on the progress of the institution of higher education in carrying out the programs supported by such grant.(2)Form of reportThe report under paragraph (1) shall be submitted to the Secretary at such time, in such manner, and containing such information as the Secretary may require. The Secretary shall issue uniform guidelines describing the information that shall be reported by institutions of higher education under such paragraph.(3)Content of reportThe report under paragraph (1) shall include, at minimum, the following:(A)The number of students that received an emergency financial aid grant.(B)The average amount of an emergency financial aid grant awarded to eligible students.(C)The number of students that applied for emergency financial aid grants.(D)The number of students that were denied emergency financial aid grants.(E)The average amount of time it took an institution of higher education to respond to an application for an emergency financial aid grant by an eligible student and the average amount of time it took the institution of higher education to approve or deny the emergency financial aid grant application.(F)The number of students that received an emergency financial aid grant disaggregated by—(i)sex;(ii)race or ethnicity;(iii)classification as a student with a disability; and(iv)recipients of a Federal Pell Grant.(f)Grant amounts; duration; deadlines(1)AmountA grant awarded to an institution of higher education under this section shall not exceed $750,000.(2)DurationA grant awarded to an institution of higher education under this section shall be for a period of not more than 2 years.(3)Deadlines(A)NoticeThe Secretary shall issue a notice inviting applications for grants under this section not later than 30 days after the enactment of the Supporting Students in Response to Coronavirus Act. (B)Receipt of applicationsThe Secretary shall accept applications from institutions of higher education on a rolling basis.(C)ResponseThe Secretary shall approve or deny applications from institutions of higher education under subsection (c) within 30 days.(4)Redistribution of excess amountsIf an institution of higher education returns to the Secretary any portion of the sums awarded to the eligible institution under this section for any fiscal year, the Secretary shall redistribute the excess funds to institutions of higher education receiving grants under this section for such year that received and used at least 5 percent of the total amount of funds granted to institutions of higher education under this section. (g)Outreach; technical assistanceThe Secretary shall—(1)conduct outreach to institutions of higher education to provide information on the opportunity to apply to carry out an emergency financial aid program under this section; and(2)provide technical assistance and outreach to institutions of higher education for the preparation of applications described in subsection (c).(h)Administration(1)Administration costsAn institution of higher education that receives a grant under this section may use not more than 3 percent of the grant funds to administer such grant.(2)Reservation by SecretaryThe Secretary may reserve not more than ½ of 1 percent of the grant funds to administer the program under this section.(i)ApplicabilityNotwithstanding any other provision of law, any requirement under this title that applies to assistance under this title shall not apply with respect to a grant or emergency financial aid grant provided under this part unless otherwise explicitly provided. (j)Authorization and appropriations(1)In generalThere are authorized to be appropriated, and there are appropriated, from amounts in the Treasury not already appropriated and in addition to any other amounts appropriated to carry out this section, the following amounts:(A)$600,000,000 for fiscal year 2020.(B)$600,000,000 for fiscal year 2021.(2)Availability of fundsAmounts appropriated under this subsection shall remain available until expended, except that no sums may be expended after September 30, 2023..5.Definition of qualifying emergencySection 103 of the Higher Education Act of 1965 (20 U.S.C. 1003) is amended—(1)by redesignating paragraphs (15) through (24) as paragraphs (16) through (25), respectively; and(2)by inserting after paragraph (14) the following:(15)Qualifying emergencyThe term qualifying emergency means—(A)a public health emergency declared by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d);(B)an emergency for which a governor of a State or territory has declared a state of emergency;(C)an event for which the President declared a major disaster or an emergency under section 401 or 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191); or(D)a national emergency declared by the President under section 201 of the National Emergencies Act (50 U.S.C. 1601 et seq.)..6.Exclusion of emergency financial aid from incomeSection 480(j) of the Higher Education Act of 1965 (20 U.S.C. 1087vv(j)) is amended by adding at the end the following:(5)Notwithstanding paragraph (1), emergency financial aid grants in an amount less than or equal to $1,500 provided to a student for unexpected expenses that are a component of the student’s cost of attendance, and not otherwise considered when the determination of the student’s need is made, shall not be treated as other financial assistance for purposes of section 471(3)..7.Adjustment of subsidized usage limitsSection 455(q)(3) of the Higher Education Act of 1965 (20 U.S.C. 1087e(q)(3)) is amended by adding at the end the following:(C)Special ruleNotwithstanding paragraph (1) or subparagraph (A), the Secretary may exclude from a student's period of enrollment any semester, trimester, quarter, or other appropriate academic period during which the student was unable to remain enrolled in school as a result of a qualifying emergency, if the Secretary is able to administer such policy in a manner that limits complexity and the burden on the student..8.Institutional refund and Federal student loan flexibility(a)Waivers; canceling loan obligation; approved leave of absenceSection 484B of the Higher Education Act of 1965 (20 U.S.C. 1091b) is amended by adding at the end the following: (f)WaiverThe Secretary may waive the requirement under this section with respect to an institution, that if a recipient of assistance under this title withdraws from an institution during a payment period or period of enrollment in which the recipient began attendance, the amount of grant or loan assistance (other than assistance received under part C) be returned to the title IV programs under this Act, if—(1)the recipient of assistance withdraws during a payment period as a result of a qualifying emergency; and(2)the institution requests such a waiver.(g)Canceling loan obligationNotwithstanding any other provision of this Act, the Secretary shall cancel the obligation to repay the portion of a loan made under part D for a recipient of assistance who withdraws from the institution as a result of a qualifying emergency for the payment period for which a waiver for the loan is granted under subsection (f).(h)Approved leave of absenceNotwithstanding any other provision of law, for purposes of receiving assistance under this title, an institution of higher education may, as a result of a qualifying emergency, provide a student with an approved leave of absence that does not require the student to return at the same point in the academic program that the student began the leave of absence..(b)Waivers of Federal Pell grant repayment; waivers of grant assistance repaymentSection 484B(b)(2) of the Higher Education Act of 1965 (20 U.S.C. 1091b(b)(2)) is amended—(1)in subparagraph (D)—(A)by striking clause (i) and inserting the following:(i)who were residing in, employed in, or attending an institution of higher education that is located in an area in which there exists a qualifying emergency;; and(B)in clause (ii), by inserting or emergency after disaster; and(2)in subparagraph (E)—(A)by striking clause (i) and inserting the following:(i)who were residing in, employed in, or attending an institution of higher education that is located in an area in which there exists a qualifying emergency;; and(B)in clause (ii), by inserting or emergency after disaster. (c)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act.9.Satisfactory progressSection 484(c) of the Higher Education Act of 1965 (20 U.S.C. 1091(c)) is amended by adding at the end the following:(4)In determining whether a student is maintaining satisfactory progress, an institution of higher education may, as a result of a qualifying emergency, exclude from the quantitative component of the calculation any attempted credits that were not completed by such student without requiring an appeal by such student..10.Continuing education at affected foreign institutions(a)Eligible program flexibilitySection 481(b) of the Higher Education Act of 1965 (20 U.S.C. 1088(b)) is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3) the following:(4)Notwithstanding the restriction in paragraph (3) with respect to a foreign institution, in the case of a public health emergency, major disaster or emergency, or national emergency declared by the applicable government authorities in the country in which the foreign institution is located, the Secretary may permit any part of an otherwise eligible program to be offered via distance education for the duration of such emergency or disaster and the following payment period. No program offered by a foreign institution between March 1, 2020, and the Supporting Students in Response to Coronavirus Act shall be deemed ineligible..11.Exclusion from Federal Pell Grant duration limitsSection 401(c)(5) of Higher Education Act of 1965 (20 U.S.C. 1070a(c)(5)) is amended by adding at the end the following: The Secretary may exclude from a student’s duration limit under this paragraph any semester (or the equivalent) that the student does not complete due to a qualifying emergency..12.Resources for addressing child traumatic stress(a)Grants for addressing child traumatic stressFrom funds available under subsection (c), the Secretary of Health and Human Services shall award supplemental grants to entities, tribes, and tribal organizations that, on the date of enactment of this Act, have an active grant that was awarded to the entity, tribe, or tribal organization under section 582 of the Public Health Service Act (42 U.S.C. 290hh–1).(b)Grant activitiesAn entity, tribe, or tribal organization awarded a grant under this section shall develop and distribute guidance, training, and other resources for early care and education programs, families, caregivers, and teachers, principals or other school leaders, and administrators for addressing challenges related to a qualifying emergency (as defined in section 2). Such resources shall—(1)include—(A)training and resources for early care and education programs in what to expect for young children, management of anxiety (including anxiety for high-risk populations and those that must be in social isolation), and effective strategies for communicating with parents and families in times of stress;(B)best practices for families for dealing with loss of routine, identifying early signs of trauma, and coping with stress;(C)best practices for families with high-risk populations (including multigenerational households or grandparents caring for grandchildren, people with disabilities or chronic medical conditions, or households with a pregnant person); and(D)training and guidance for teachers, principals or other school leaders, and administrators about the potential impact of school closures, social isolation, and other changes of routine for students and staff; and(2)be—(A)electronic and include web-based resources;(B)culturally competent;(C)evidence-informed or evidence-based; (D)accessible;(E)available in multiple languages; and (F)trauma-informed.(c)Appropriation of fundsThere are authorized to be appropriated, and there are appropriated, from amounts in the Treasury not already appropriated, $3,000,000 for each of fiscal years 2020 and 2021, to award grants pursuant to subsection (b). 